Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Obert Chu on September 2, 2021.
The amendments have been attached in Claim Appendix: Examiner’s Amendment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The totality of teachings from previous prior art and newly-discovered prior art of Moudy et al. (Pub. No. US2017/0026441) does not disclose the following features:
“	…wherein the determining of the feedback indication comprises to: 
perform the following: 
A) 	determine a response time for an application performing requests sent to the application to obtain the stability indicator; and 
in response to a determination that the response time is greater than or equal to a maximum response time threshold, include the stability indicator in the feedback indicator; 
B) 	compare tasks over a period of time with no potentially interfering workloads present on a worker with tasks over the period of time with one or more other interfering workloads present on the same worker to obtain the software experiment data; and 
in response to a determination that a decrease in tasks over the period of time is greater than or equal to a maximum decrease threshold, include the software experiment data in the feedback indicator; and 
C) 	determine whether two or more tasks that are scheduled on the same worker use a shared resource to obtain the task interference; and 
in response to a determination that two or more tasks that are scheduled on the same worker use the shared resource, include the task interference in the feedback indicator; 
provide the feedback indication to the worker system; 
adjust the oversubscription controller based on the provided feedback indication...”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417.  The examiner can normally be reached on Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILLES R KEPNANG/Examiner, Art Unit 2199                
September 8, 2021       
                                                                                                                                                                                 /LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199